DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 27 recites "the upper electrodes are separated, and the lower electrodes are separated"; however, the claim does not specify the structure from which the respective electrodes are separated or separate from, rendering the claim indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 20, 22-23, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kurtin et al. (US 2013/0206219) in view of Izu et al. (US 4,443,652).
	Regarding claim 16 and 25, Kurtin discloses a photovoltaic power generation system comprising a solar cell module comprising: a first solar panel (20a - [0077] L4-5) having a plurality of first submodules ([0077] L7 - any two of photovoltaic cells 22a are considered a first submodule; [0122] discloses strings of electrically connected photovoltaic cells) each including a plurality of first solar cells (22a – [0077] L7); a second solar panel layered with the first solar panel (20b – [0077] L4-5), the second solar panel (20b – [0077] L4-5) having a plurality of second submodules ([0077] L8 – any two of photovoltaic cells 22b are considered a second submodule; [0122] discloses strings of electrically connected photovoltaic cells) each including a plurality of second solar cells (22b – [0077] L8), wherein the first solar panel is provided on a side where light is incident ([0077] L6-7), the first solar cells have a structure in which a longitudinal direction of the first solar cells is a first direction (Fig. 7A; [0119]).
	Kurtin does not explicitly disclose the first submodules are connected by busbars of which the longitudinal direction is the first direction.
	Izu discloses a solar module connection configuration including submodules electrically connected in parallel with busbars (34a-f in Fig. 5b; C15/L3-24).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the electrically parallel connection disclosed in Kurtin, with busbars, as disclosed by Izu, because as evidenced by Izu, the use of busbars to electrically connect photovoltaic submodules in parallel is known in the art, and one of ordinary skill would have a reasonable expectation of success when providing the electrically parallel connection disclosed in Kurtin with busbars based on the teaching of Izu, because the use of busbars to provide a parallel electrical connection between photovoltaic submodules amounts to the use of a known component in the art for its intended purpose to achieve an expected result.
	With regard to the limitation requiring the longitudinal direction of the busbars being the first direction, Kurtin discloses a variety of interconnection schemes are possible, that the networks are not restricted to a simple parallel only connection, and that the networks are interconnected in a cooperative hybrid electronic configuration ([0117] - [0119]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the busbars of modified Kurtin such that the longitudinal direction of the busbars is the first direction because it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
	Regarding claim 19, modified Kurtin discloses all the claim limitations as set forth above.  Modified Kurtin further discloses the busbars exist on both ends of the first solar panel, and both ends are ends of the first solar panel in the direction which the busbars extend (Izu - 34a-f in Fig. 5b).
	Regarding claim 20, modified Kurtin discloses all the claim limitations as set forth above.  Modified Kurtin further discloses the busbars include a busbar which is arranged between the plurality of first submodules (Izu - one of the busbars shown as 34a-f in Fig. 5b of Izu satisfy the limitation reciting a busbar arranged between the plurality of submodules in the respective solar panel in modified Kurtin). Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
	Regarding claim 22, modified Kurtin discloses all the claim limitations as set forth above.  Modified Kurtin further discloses each of the first submodules are directly and electrically connected to two of the busbars whose polarity differ from each other (Izu discloses a parallel connection in (C15/L3-24; 34a-f in Fig. 5b)).
	Regarding claim 23, modified Kurtin discloses all the claim limitations as set forth above.  Modified Kurtin further discloses the second solar panel includes a plurality of second submodules each including the second solar cells (Kurtin - [0077] L8 – any two of photovoltaic cells 22b are considered a second submodule; [0122] discloses strings of electrically connected photovoltaic cells), and the second solar cells included in the second submodules are electrically connected in series (Kurtin - [0122] discloses either a series or parallel connection; [0234]).
	Regarding claim 26, modified Kurtin discloses all the claim limitations as set forth above.  Modified Kurtin further discloses the first solar panel and the second solar panel are electrically connected in parallel (Kurtin - [0118] L1-2; [0234]), the first solar cells included in the first submodules are electrically connected in series (Kurtin - [0122] discloses either a series or parallel connection; [0234]), the first submodules are electrically connected in parallel (Kurtin - [0122] discloses strings connected either in series or parallel).
	While modified Kurtin does disclose the first solar cells have a structure in which a longitudinal direction of the first solar cells is a first direction (Kurtin - Fig. 7A; [0119]), and further discloses the networks 20a and 20b may be arranged from one or more strings of electrically connected photovoltaic cells, and the electrical nature of the connections (series or parallel) may be selected to optimize performance (Kurtin - [0122]), modified Kurtin does not explicitly disclose the first submodules are electrically connected in parallel in a second direction crossing the first direction.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to electrically connect the disclosed strings in modified Kurtin in parallel in a second direction crossing the first direction, because as taught by Kurtin, the electrical nature of the connections (series or parallel) may be selected to optimize performance ([0122]).  Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
	Regarding claim 27, modified Kurtin discloses all the claim limitations as set forth above.  Modified Kurtin further discloses the first submodules include upper electrodes and lower electrodes, the upper electrodes are separated, and the lower electrodes are separated (Kurtin - [0110] L8; 56 and 70 separated as shown in Fig. 4).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16, 19, 20, 22, 23, 25, and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-7, and 16 of copending Application No. 16/780,956 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of Application No. 16/780,956 requires the following limitations: a solar module comprising a first solar panel having a plurality of first submodules each including a plurality of first solar cells; and a second solar panel layered with the first solar panel, the second solar panel including a plurality of second solar cells, wherein the first solar panel exists on a side where light is incident, the first solar panel and the second solar panel are electrically connected in parallel, the first solar cells included in the first submodules are electrically connected in series, and the first submodules are electrically connected in parallel.	While claim 16 of Application No. 16/780,956 does recite a longitudinal direction of the first busbars is a longitudinal direction of the plurality of first submodules, and a longitudinal direction of the second busbars is a longitudinal direction of the plurality of the second submodules; the claims of Application No. 16/780,956 do not recite the first solar cells have a structure in which a longitudinal direction of the first solar cells is a first direction, and the first submodules are connected by busbars of which the longitudinal direction is the first direction.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the first solar cells in a longitudinal direction, and to connect the first submodules with busbars of which the longitudinal direction is the first direction, because it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
	The claims of Application No. 16/780,956 do not recite the first submodules are electrically connected in parallel in a second direction crossing the first direction, however, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to electrically connect the first submodules in parallel in a second direction crossing the first direction, because it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
	With regard to claims 19-20, 22 and 25 of the instant application, claims 2 and 4-7 of Application No. 16/780,956 recite the limitations of claims 19-20, 22 and 25, respectively.  Claim 1 of Application No. 16/780,956 recites limitations corresponding to claim 23 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 09/08/2022 have been fully considered but they are not persuasive. Specifically, it is noted that with regard to Applicant's argument directed to US patent 10,329,869; US patent 10,329,869 corresponds to application 15/780,956.  The rejection in the Office Action pertains to 16/780,956.
Applicant argues that Kurtin does not disclose the specific direction of the components and longitudinal directions of the components which are features of the claimed invention.
In response to Applicant's argument, as set forth in the Office Action, with regard to the limitation requiring the longitudinal direction of the busbars being the first direction, Kurtin discloses a variety of interconnection schemes are possible, that the networks are not restricted to a simple parallel only connection, and that the networks are interconnected in a cooperative hybrid electronic configuration ([0117] - [0119]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the busbars of modified Kurtin such that the longitudinal direction of the busbars is the first direction because it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
Applicant further argues that even if busbars of Izu are used in Kurtin, the relationship between the longitudinal direction of the cells is not obvious.
In response to Applicant's argument, Izu discloses a solar module connection configuration including submodules electrically connected in parallel with busbars (34a-f in Fig. 5b; C15/L3-24).  As set forth in the Office Action, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the electrically parallel connection disclosed in Kurtin, with busbars, as disclosed by Izu, because as evidenced by Izu, the use of busbars to electrically connect photovoltaic submodules in parallel is known in the art, and one of ordinary skill would have a reasonable expectation of success when providing the electrically parallel connection disclosed in Kurtin with busbars based on the teaching of Izu, because the use of busbars to provide a parallel electrical connection between photovoltaic submodules amounts to the use of a known component in the art for its intended purpose to achieve an expected result.
	With regard to the limitation requiring the longitudinal direction of the busbars being the first direction, Kurtin discloses a variety of interconnection schemes are possible, that the networks are not restricted to a simple parallel only connection, and that the networks are interconnected in a cooperative hybrid electronic configuration ([0117] - [0119]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the busbars of modified Kurtin such that the longitudinal direction of the busbars is the first direction because it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
Applicant argues that Izu's busbar cannot be used on the top cell side, and on the contrary, is assumed to be used on the bottom side.  In response to Applicant's argument, the claims do not require the busbar to be used on the top cell side.  Additionally, Izu is relied upon for teaching submodules electrically connected in parallel with busbars (34a-f in Fig. 5b; C15/L3-24).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the electrically parallel connection disclosed in Kurtin, with busbars, as disclosed by Izu, because as evidenced by Izu, the use of busbars to electrically connect photovoltaic submodules in parallel is known in the art, and one of ordinary skill would have a reasonable expectation of success when providing the electrically parallel connection disclosed in Kurtin with busbars based on the teaching of Izu, because the use of busbars to provide a parallel electrical connection between photovoltaic submodules amounts to the use of a known component in the art for its intended purpose to achieve an expected result.
Applicant further argues there is no reason to use Izu's module modified to a transmissive type that does not provide high conversion efficiency for tandem solar cells aiming at high conversion efficiency, and that even when a solid transparent electrode is used for Izu's solar cells, the solar cells themselves are impermeable except for the electrodes.  Applicant asserts that even if the electrodes are changed, the photoelectric conversion element is non-transmissive, so Izu's solar cells cannot be used for top modules that require light transmission properties.
In response to Applicant's arguments, Izu is not relied upon for the use of its solar cells for top modules that require light transmission properties.  Instead, Kurtin is relied upon to teach the electrically parallel connection as set forth in the Office Action.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the electrically parallel connection disclosed in Kurtin, with busbars, as disclosed by Izu, because as evidenced by Izu, the use of busbars to electrically connect photovoltaic submodules in parallel is known in the art, and one of ordinary skill would have a reasonable expectation of success when providing the electrically parallel connection disclosed in Kurtin with busbars based on the teaching of Izu, because the use of busbars to provide a parallel electrical connection between photovoltaic submodules amounts to the use of a known component in the art for its intended purpose to achieve an expected result.
	Applicant argues that since the large-area common electrode 11 on the back side and the busbars are used in combination, the use of the large-area common electrode 11 on the back side and the busbars separately is not disclosed in Izu's invention and is not expected.
	In response to Applicant's argument, one of ordinary skill would have a reasonable expectation of success when forming the electrically parallel connection disclosed in Kurtin, with busbars, as disclosed by Izu, because as evidenced by Izu, the use of busbars to electrically connect photovoltaic submodules in parallel is known in the art, and one of ordinary skill would have a reasonable expectation of success when providing the electrically parallel connection disclosed in Kurtin with busbars based on the teaching of Izu, because the use of busbars to provide a parallel electrical connection between photovoltaic submodules amounts to the use of a known component in the art for its intended purpose to achieve an expected result.
	A prima facie case of obviousness has been established based on Izu's teaching of submodules electrically connected in parallel with busbars (34a-f in Fig. 5b; C15/L3-24).  Applicant has not provided evidence of non-obviousness in the form of a showing that the use of busbars to electrically connect photovoltaic submodules requires the combination with a large-area common electrode.  Absent evidence that the use of busbars to electrically connect photovoltaic submodules requires the use of a large-area common electrode, Applicant's argument fails to rebut the prima facie case of obviousness established in the Office Action.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAMIR AYAD/Primary Examiner, Art Unit 1726